—In an action to recover damages for personal injuries, the defendant Shamrock Stagecoach, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Smith, J.), dated September 23, 1992, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Because questions of fact exist as to whether or not a reasonably direct and safe route to the bus in question was available to the plaintiff, summary judgment was properly denied to the defendant bus company (see, Blye v Manhattan & Bronx Surface Tr. Operating Auth., 72 NY2d 888). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.